Citation Nr: 1143831	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran requested that the Board leave the file open for 30 days to allow him to submit additional evidence, which was granted.  No additional evidence has been received.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 hearing transcript on page 8.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can decide the two issues on appeal.

As to the claim for service connection for hearing loss, VA provided the Veteran with a VA audiological evaluation, and the examiner provided an opinion as to the etiology of the hearing loss.  However, the examiner limited the determination as to whether hearing loss had its onset in service to the status of the Veteran's hearing at service separation in 1976.  Based on the Board's review of the audiometer findings at entrance to and separation from service, the Veteran's hearing changed during service.  Thus, a new examination, which addresses that fact will be provided to the Veteran.  In addition, the Veteran asserts that his duties in service pursuant to Veterans Benefits Administration Fast Letter 10-35 (Sept. 2, 2010) indicate that he had a high probability of noise exposure in service.  On remand, the RO should obtain service personnel records showing the Veteran's assignments in service.  

As to the claim for service connection for residuals of a neck injury, there are outstanding records that are potentially relevant to this issue.  First, the Veteran had provided VA with permission to obtain medical records from Dr. Marcus Minn.  In April 2009, VA wrote to Dr. Minn and requested that he "furnish copies of your treatment records to include findings and diagnoses for treatment of the [V]eteran."  In May 2009, VA received a letter from Dr. Minn, wherein he stated he had been treating the Veteran since June 1999 and that the Veteran suffered from neck pain and numbness in the right arm, which he "may have sustained while serving in the United States Marine Corps."  Dr. Minn did not provide his treatment records, nor did he indicate that the records were not available.  

Under the provisions of 38 C.F.R. § 3.159(c)(1) (2011), VA will make reasonable efforts to obtain relevant records from a private medical care provider.  Such reasonable efforts consist of an initial request and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records do not exist or that a follow-up request for the records would be futile.  Neither of these circumstances is present here, and the Board finds that a follow-up request is warranted.  Thus, the Board will request that the RO/AMC submit another request to Dr. Minn for the medical records from June 1999 to the present.

Second, at the January 2011 hearing, the Veteran had requested that the Board leave the file open for 30 days so that he could submit additional records.  As stated above, no additional records were received.  The Veteran stated he had seen Dr. Pounce for complaints associated with his neck.  There is a question as to when the Veteran saw Dr. Pounce, see transcript on page 4, and the Board asks that the Veteran provide the clarification as to the dates of treatment, when he submits a VA Form 21-4142, Authorization and Consent to Release Information to VA.  

Third, the Veteran stated he had seen a chiropractor years ago for neck pain, and he testified at the January 2011 hearing he would try to get the records from that individual.  See transcript on pages 4-5.  No records were received, and the Board finds that VA should assist the Veteran in obtaining the records.

Fourth, the Veteran testified he was going to get a lay statement from his wife about what he reported to her regarding the in-service neck injury.  No statement was received.  The Veteran will be given another opportunity to submit a statement from his wife.

Fifth, at the January 2011 hearing, the Veteran testified he had gone to VA in 1985 or 1986 for his neck pain.  See transcript on page 4.  It is unclear whether the Veteran was actually treated, as he pointed out he had seen veterans with no legs and who were blind and that he thought he could live with the pain he was experiencing at that time (presumably involving his neck).  If the Veteran received treatment at that time for neck pain, he should inform VA of it, so that VA can attempt to obtain the record(s) from that facility.

Finally, the Veteran has alleged having sustained a neck injury in service, which the Board finds is credible.  Additionally, in a May 2009 letter, Dr. Minn stated he had treated the Veteran for neck pain and numbness in the right arm that the Veteran "possibly may have sustained while serving in the United States Marine Corps."  Dr. Minn's statement and the Veteran's statements and testimony regarding an in-service neck injury establish entitlement to a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran assist VA with obtaining the following private medical records: (i) Dr. Marcus Minn from June 1999 to the present; (ii) Dr. Pounce (the Veteran should provide the approximate time frame for this treatment); and (iii) a chiropractor who treated the Veteran for neck pain (the Veteran should provide the approximate time frame for this treatment).  As to the medical records described under (ii) and (iii), the RO/AMC should consider sending a follow-up request if the first request receives no response.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran if he received treatment from VA in 1985/1986 for neck pain and which facility such treatment was received and attempt to obtain the records, if applicable.

3.  Obtain copies of service personnel records showing his duty assignments in service.  

4.  After the above development is complete, schedule the Veteran for a VA audiological examination.  The RO must inform the examiner of the probable level of exposure to hazardous noise associated with the Veteran's duty position(s).  See VBA's Fast Letter 10-35 (September 2010).  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that the claims folder was reviewed.  The examiner is informed that a July 1974 Report of Medical Examination shows audiometric results at the time the Veteran entered service.  A July 1976 Report of Medical Examination shows audiometric results at the time the Veteran was being discharged from service.  Both of these reports are in a white envelope in the claims file (at the bottom),which is labeled.  The examiner should conduct audiological testing and provide an opinion regarding whether the Veteran's current bilateral hearing loss at least as likely as not (a probability of 50 percent or greater) began in or is related to his active duty service, including his duties therein.  In that regard, the examiner should consider the Veteran's reports of continuing symptoms of hearing problems following excessive noise exposure in service.  

The examiner shall specifically address the results of hearing tests included in the Veteran's service treatment records and provide a complete explanation regarding their pertinence, or lack thereof, to the Veteran's current hearing loss.  Specifically, the Board asks that you address the change in the Veteran's hearing acuity during service, as evidenced by the audiometric testing results between entrance and separation.  In that regard, the examiner is advised that there is no requirement that the Veteran have hearing loss that meets the criteria of 38 C.F.R. § 3.385 at the time of discharge from service.   Even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability if the evidence shows that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The examiner shall provide a rationale for any opinion reached and clearly state the reasons for findings made.

5.  After Steps 1 & 2 are completed, schedule the Veteran for a VA examination to determine the nature and etiology of a current neck disability, to include radiculopathy.  The claims folder should be forwarded to the examiner for review and the examiner should indicate in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  

The examiner should diagnose any neck disability found, to include radiculopathy.  The examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed neck disorder began in or is related to the Veteran's two years of active duty military service, including but not limited to an injury the Veteran states he sustained.  The examiner should provide a complete rationale for the opinion.  

6.  After the requested examinations have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination report(s) should be returned to the examiner if deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims for service connection for bilateral hearing loss and residuals of a neck injury.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded, to include a lay statement from his wife.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

